DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance 
Claims 1-9 are allowed over the prior art of record. 
Reasons for Allowance	 
3.	The following is an examiner’s statement of reasons for allowance: prior art of record do not teach or suggest the following invention:
Regarding claims 1-8, the primary reason for allowance is the inclusion of particularly the limitation of A printer including a controller configured to perform (b) driving, when performing the (a) controlling, the driver to stop rotation of the discharge roller in a state where the medium is nipped at a portion between the discharge roller and the counter roller; and (c) driving, when a second print control is allowed to be performed, the driver to drivingly rotate the discharge roller in the discharging direction, the second print control being performed subsequent to the first print control based on a second print instruction acquired subsequent to the first print instruction to perform printing on the medium. Applicant disclosed this provides a printer in which jam of a recording medium can be restrained. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  
Regarding claim 9, the primary reason for allowance is the inclusion of particularly the limitation of a printer including a controller configured to perform (e) .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Arts

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but do not teach the above claimed invention:
 	Yasui (US 10,207,523) teaches printer including printhead (14), conveyor (12), discharge port (16), sensor (18), cutter (15), and controller (101) controlling the printing processes (figs.1-4). However, does not teach the above claimed limitations.   
Sasaki (US 2018/0326760) teaches printer including printhead (21), conveyor (41), discharge roller (111), cutter (203), and controller (200) controlling the printing processes (figs.2,4). However, does not teach the above claimed limitations.   


Contact information


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENOK D LEGESSE/Primary Examiner, Art Unit 2853